                                                              JS-6
                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


JULIO NZOLAMESO,                       Case No. 2:20-cv-9802-JLS (SK)

                   Petitioner,         JUDGMENT
             v.

RALPH DIAZ,

                   Respondent.



     Pursuant to the Order Dismissing Petition and Denying Certificate of
Appealability, IT IS ADJUDGED that the action is dismissed with
prejudice.

DATED: July 5, 2021
                                       JOSEPHINE L. STATON
                                       U.S. DISTRICT JUDGE
